DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes the entry of the following papers:
Amended claims filed 12/22/2021.
Amended specification filed 12/22/2021.
Applicant arguments/remarks made in amendment filed 12/22/2021.
Claims 1, 9, and 17 are amended. Claims 1-6, 9-14, and 17-22 are presented for examination.
Objections to the specification are withdrawn.
Response to Arguments
Applicant’s arguments filed 12/22/2021 have been fully considered but are not persuasive.
Applicant argues that the prior art of record does not teach the amended limitations.  In particular, Applicant argues that “at no point does Maloney disclose releasing multiple command blocks connected into an ordered process as one component.” (Remarks, page 12, paragraph 1, line 1.) However, from the specification of the instant application, “components are basic units of the graphic machine learning algorithm platform.  A user organizes components into an ordered process to establish a model having a certain function….The user can establish a model for analyzing user churn data by connecting these components into an ordered process using arrows.” (Specification, paragraph [3].) Nowhere in the specification does it say that a component can be comprised of subcomponents. In addition, amended claim 1 recites “the functional model includes a plurality of second components connected into an ordered process” (Claim 1, line 2.)  Examiner is interpreting this as the functional model includes a number of components, and the components are connected into an ordered process. Therefore, Examiner is interpreting components as basic units. (See Claim Interpretation in paragraph 7 below.) A functional model is a model that performs a function.  A functional model can be comprised of one or more components connected in an ordered process.  Maloney teaches this. A script is a functional model.  A command block is a component. A script is composed of one or more command blocks or code fragments that are connected in an ordered process to perform a function. (See mapping of claim 1.) 
	Applicant argues that the cited references “fail to teach or suggest at least “receiving an instruction to release…”  The specification cites “The method also comprises releasing the functional model as the new first component.” (Specification, paragraph 9, line 10.]  There are similar citations for “releasing” included throughout the specification.  However, there is no specific definition for “releasing”  mentioned in the specification.  Based on context, and broadest reasonable interpretation, Examiner is interpreting releasing to mean begin execution.  Maloney teaches this. (Maloney, page 4, paragraph 1, line 1 “A key feature of Scratch is that it is always live [Maloney and Smith 1995].  There is no compilation step or edit/run mode distinction.  Users can click on a command or program fragment at any time to see what it does.  In fact, they can even change parameters or add blocks to a script while it is running.” In other words, execution is releasing, and clicking on the script is receiving an instruction to release.) Therefore, the cited prior art  teaches the amended limitations.  See detailed rejection below.
Claim Interpretation
“Component” is being interpreted as a basic unit of a graphic machine learning algorithm platform that can be organized into an ordered process to create a model having a certain function. (Specification of instant application, paragraph [3], line 1 “A graphic machine learning algorithm platform is a user interaction platform and can provide a modeling function to users.  Components are basic units of the graphic machine learning algorithm platform.  A user organizes components into an ordered process to establish a model having a certain function.”) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-14, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al (The Scratch Programming Language and Environment, herein Maloney), and Scheffler (US 2015/0339570 A1, herein Scheffler).
Regarding claim 1,
	Maloney teaches a component releasing method, comprising: (Maloney, Fig. 2, and page 1, paragraph 1, line 1 “Scratch is a visual programming environment.” And, page 1, paragraph, 2, line 1 “The Scratch application is used to create projects containing media and 

    PNG
    media_image1.png
    697
    933
    media_image1.png
    Greyscale

In other words, visual programming environment is a graphic user interaction platform and component releasing method, and command block is component.)
	receiving an instruction to release a functional model as a first component; (Maloney, Fig, 3., and page 4, paragraph 3, line 1 “Tinkerability helps users discover the functionality of blocks. A block can be tested by clicking on it, even in the palette.” And, page 4, paragraph 2, line 3 “Tinkerability encourages hands-on learning and supports a bottom-up approach to writing scripts where small chunks of code are assembled and tested, then combined into larger units.” 

    PNG
    media_image2.png
    339
    933
    media_image2.png
    Greyscale

 In other words, clicking on a script is receiving an instruction to release, script is functional model, and block (short for command block) is component.  Examiner is interpreting a script with a first command block as “functional model as a first component”.)
	the functional model includes a plurality of second components connected into an ordered process; (Maloney, Fig. 2, page 1, paragraph, 2, line 1 “The Scratch application is used to create projects containing media and scripts. Programming is done by snapping together colorful command blocks to control 2-D graphical objects called sprites moving on a background called the stage.” In other words, script is functional model, command blocks are components, and snapping together several command blocks is a plurality of second components connected into an ordered process.)
	determining unique identifiers of mandatory parameters of second components that form the functional model, (Maloney, page 2, paragraph 3, line 3 “To help users more easily explore what blocks do, each block comes with default parameters that give an illuminating demonstration of what that block does.” In other words, in Fig. 3, the block spaces that allow users to input “Hello!” or “5” are unique identifiers of mandatory parameters of this particular component.)
wherein the unique identifiers are used for the first component to identify values of the mandatory parameters during running of the first component; and (Maloney, Fig. 3, and, page 2, paragraph 3, line 3 “To help users more easily explore what blocks do, each block comes with default parameters that give an illuminating demonstration of what that block does.” In other words, the backend placeholder or variable, corresponds to the block spaces for user inputs, such as “Hello!” or “5”, are the unique identifiers, and “Hello” and “5” are potential values of the mandatory parameters.)
	releasing the functional model as the first component. (Maloney, page 2, paragraph 1, line 2 “Users can click on a command or program fragment at any time to see what it does. In fact, they can even change parameters or add blocks to a script while it is running.”  In other words, script is functional model, and click on a command (also known as block or command block) or program fragment (also known as script or part of a script) is releasing a functional model as the first component.)
	Thus far, Maloney does not explicitly teach machine learning.
	Scheffler teaches machine learning (Scheffler, Fig. 2C, Fig. 12B, Fig. 81 and paragraph [0006], line 1 “Provided herein is a system for creating, modifying, deploying and running intelligent systems, referred to herein as neural processes, by combining and customizing the functions and operation of reusable component modules.  Such modules are arranged in neural processing graphs or circuits…” 

    PNG
    media_image3.png
    454
    720
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    545
    683
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    250
    800
    media_image5.png
    Greyscale

In other words, intelligent systems with monitoring/feedback as depicted in Fig. 81 is machine learning.  Fig. 2C depicts a machine learning module, also known as a component, and Fig. 12B depicts a number of modules connected together into an algorithm.)
	Both Scheffler and Maloney are directed to reusable building block programming components.  In view of the teaching of Maloney, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Scheffler into Maloney.  This would result in reusable machine learning programming components in a visual interactive platform.
	One of ordinary skill in the art would be motivated to do so in order to improve upon artificial intelligence methods by enabling machine learning building block components.  (Scheffler, paragraph [0003], line 11 “An emerging point of view is that biological brain 
Regarding claim 2,
	The combination of Scheffler and Maloney teaches the method according to claim 1, further comprising: after receiving the instruction to release the functional model as the first component,
	determining an input end and an output end of the first component according to connection relationship of the second components.  (Maloney, page 1, paragraph 2, line 3 “Programming is done by snapping together colorful command blocks to control 2-D graphical objects called sprites moving on a background called the stage.”  In other words, snapping together colorful command blocks is determining an input end and an output end, combining the blocks is according to a connection relationship, command block is first component, and command block that was snapped to the first command block, is second component.)
Regarding claim 3,
	The combination of Scheffler and Maloney teaches the method according to claim 1, wherein determining the unique identifiers of the mandatory parameters of the second components in the functional model comprises: after receiving an instruction to select one of the second components in the functional model,
	displaying a visual interface of the one of the second components; and (Maloney, Fig. 4, and, page 1, line 1 “Scratch is a visual programming environment…”

    PNG
    media_image6.png
    400
    941
    media_image6.png
    Greyscale

In other words, the visual programming environment is visual interface, and the depiction of the command block is displaying visual interface of one of the second components.)
	receiving a unique identifier of a mandatory parameter of the one of the second components through the visual interface. (Maloney, Fig. 3, and, page 2, paragraph 3, line 3 “To help users more easily explore what blocks do, each block comes with default parameters that give an illuminating demonstration of what that block does.” In other words, the block spaces are placeholder/variables that takes user input are unique identifiers of mandatory parameters, and visually displaying the command block, as shown in Fig. 3, is receiving through the visual interface.) 
Regarding claim 4,
	The combination of Scheffler and Maloney teaches the method according to claim 3, wherein the visual interface comprises:  a configuration interface of a mandatory parameter configuration control of the one of the second components,
	wherein the mandatory parameter configuration control is used to receive a configuration instruction for the mandatory parameter during the running of the first component.  (Maloney, page 2, paragraph 1, line 3 “In fact, they can even change parameters or add blocks to a script while it is running.” In other words, parameter is mandatory parameter, change parameter or add blocks is receive a configuration instruction, and while it is running is during the running of the first component.)
Regarding claim 5,
	The combination of Scheffler and Maloney teaches the method according to claim 4, wherein the visual interface further comprises: a configuration interface of an optional parameter configuration control,
	wherein the optional parameter configuration control is used to receive a configuration instruction for the optional parameter during the running of the first component.  (Maloney, page 2, paragraph 1, line 3 “In fact, they can even change parameters or add blocks to a script while it is running.” In other words, change parameter… while it is running is optional parameter configuration control is used to receive a configuration instruction, and while it is running is during the running of the first component.)
Regarding claim 6,
	The combination of Scheffler and Maloney teaches the method according to claim 1, wherein releasing the functional model as the first component comprises:
	inputting test data to the first component and running the first component; (Maloney, page 2, paragraph 1, line 1 “A key feature of Scratch is that it is always live [Maloney and Smith 1995].  There is no compilation step or edit/run mode distinction.  Users can click on a command or program fragment at any time to see what it does.” In other words, click on a command or program fragment is inputting test data and running the first component. Also, see citation of third limitation below “writing scripts where small chunks of code are assembled and tested.”  Examiner notes, that inputting parameters was mapped in paragraph 11, above.)
inputting the test data to the functional model and running the functional model; and (Maloney, page 2, paragraph 1, line 4 “By eliminating potentially jarring mode switches and compilation pauses, Scratch helps users stay engaged in testing, debugging, and improving their projects.” In other words, testing is inputting test data, debugging and improving is running, and project is functional model.)
	in response to a determination that data output by the first component after completion of running the first component is the same as data output by the functional model after completion of running the functional model, releasing the functional model as the first component. (Malone, page 2, paragraph 2, line 3 “Tinkerability encourages hands-on learning and supports a bottom-up approach to writing scripts where small chunks of code are assemble and tested, then combined into larger units.  Tinkerability helps users discover the functionality of blocks.  A block can be tested by clicking on it, even in the palette.  Function blocks show their return value in a cartoon-like “talk bubble” (Figure 3).” In other words, functional model is functionality of block or combination of blocks (also known as small chunks of code), assembled and tested is determination that data output… is the same as data output by the functional model, and executing and saving the project is releasing.)
17.	Claims 9-14 are apparatus claims that correspond to method claims 1-6, respectively.  Otherwise they are the same.  It is implicit that a programming language and environment require a memory storing instructions, and one or more processors configured to execute the set of instructions in order to execute (Maloney, page 1, paragraph 1, line 1 “Scratch is a visual programming environment that allows users… to learn computer programming...”).  Therefore, claims 9-14 are rejected for the same reasons as claims 1-6, respectively.
.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.I.R./Examiner, Art Unit 2124